Citation Nr: 9911997	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.  

2.  Entitlement to an increased evaluation for tinnitus, 
currently rated 10 percent disabling.  

3.  Entitlement to an effective date earlier than April 3, 
1996, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION


The appellant had active military service from December 1943 
to October 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's hearing acuity level is at Level I in 
both the right and left ears.  

2.  The appellant's tinnitus is assigned the highest 
available schedular evaluation.  

3.  A claim of entitlement to service connection for tinnitus 
was received from the appellant on April 3, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 6100 
(1998).  

2.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 6260 (1998).  

3.  The criteria for an effective date earlier than April 3, 
1996, for the grant of service connection for tinnitus are 
not met.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims for increased evaluations for 
bilateral sensorineural hearing loss and tinnitus have been 
properly developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  


I.  Bilateral Sensorineural Hearing Loss

The appellant claims that his defective hearing is more 
severely disabling than currently evaluated and, therefore, 
warrants a compensable evaluation.  

Following review of private audiometric findings in March 
1996, which were diagnosed as bilateral sensorineural hearing 
loss, audiometric findings at a May 1996 VA audiological 
evaluation, and a November 1997 report from VA's Audiological 
and Speech Pathology Service, which opined that it was as 
likely as not that the appellant's noise-induced hearing loss 
was related to his three plus years of noise exposure while 
flying combat missions in World War II, a January 1998 rating 
decision granted service connection for bilateral 
sensorineural hearing loss and assigned a noncompensable 
evaluation for the disability.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second.  To evaluate the degree of disability from 
bilateral defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when hearing acuity levels are 
at least at III in the better ear and IV in the poorer ear, 
or IV and IV, II and V, or I and X.  38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.  

The VA audiological evaluation in May 1996 revealed decibel 
losses of 25, 65, 55, and 60 for the frequencies at 1000, 
2000, 3000, and 4000 cycles per second (Hertz) in the right 
ear, respectively, for an average puretone decibel loss of 
51.  Decibel losses of 25, 60, 55, and 60 were noted at the 
1000, 2000, 3000, and 4000 frequencies in the left ear, 
respectively, for an average puretone decibel loss of 50.  
Speech recognition ability was 96 percent correct in each 
ear.  Those findings showed that the appellant's hearing 
acuity was at Level I in each ear.  38 C.F.R. § 4.85, Tables 
VI and VII.  

Because the most recent VA audiometric evaluation in May 1996 
revealed that the appellant's hearing acuity was at Level I 
in each ear, the Board is unable to identify a basis to grant 
a compensable evaluation for his bilateral hearing loss.   

II.  Tinnitus

The appellant contends that the 10 percent disability 
evaluation currently assigned for his tinnitus does not 
adequately compensate him for the disability he experiences 
as a result of the constant ringing in his ears.  He believes 
that a rating of 50 percent would be proper.  

Based on the May 1996 VA audiological evaluation report that 
included a finding of bilateral tinnitus related to the 
appellant's hearing loss and past noise exposure, and the 
November 1997 report from VA's Audiological and Speech 
Pathology Service, which opined that it was as likely as not 
that the appellant's tinnitus was related to his noise 
exposure while flying combat missions in service, the January 
1998 rating decision granted service connection for tinnitus 
and assigned a 10 percent evaluation under Diagnostic Code 
6260 from April 3, 1996.  

Persistent tinnitus, as a symptom of head injury, concussion 
or trauma, is assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  

Because the appellant's tinnitus is currently assigned the 
highest schedular evaluation, the Board is unable to identify 
a basis to grant a higher evaluation.  

III.  Earlier Effective Date

The appellant claims that the grant of service connection for 
tinnitus and the accompanying assignment of a 10 percent 
disability evaluation should have been made effective from 
the date he separated from military service in 1945.  

The Board finds that he has presented a well-grounded claim 
for an earlier effective date for the grant of service 
connection for tinnitus within the meaning of 38 U.S.C.A. 
§ 5107(a).  A successful claimant has not had his case fully 
adjudicated until there is a decision as to all essential 
elements, i.e., status, disability, service connection, 
rating, and when in question, effective date.  West v. Brown, 
7 Vet. App. 329, 332 (1995); Cf. Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  

The facts show that VA received a claim from the appellant 
for entitlement to service connection for hearing loss (VA 
Form 21-526) on April 3, 1996.  When the RO granted service 
connection and a 10 percent evaluation for tinnitus in its 
January 1998 rating decision, it determined that the April 3, 
1996, claim for service connection for hearing loss also 
included a claim for service connection for the associated 
tinnitus.  The effective date assigned for the grant of 
service connection and the 10 percent evaluation was April 3, 
1996, which the RO considered to be the date of claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  However, for a 
claim of entitlement to direct service connection when 
application therefor is received within one year from the 
date of discharge or release from service, the effective date 
shall be the day following such date of discharge or release.  
38 U.S.C.A. § 5110(a) and (b)(1); 38 C.F.R. § 3.400(a)and 
(b)(2)(i).  

The appellant's April 3, 1996, claim for service connection 
for hearing loss, which was considered by the RO to also 
include a claim for service connection for tinnitus, is the 
only claim of record for service connection for tinnitus.  
The claims file is devoid of any semblance of a claim filed 
for tinnitus prior to the April 3, 1996, claim.  As a result, 
the effective date of the appellant's award of service 
connection for tinnitus, which is governed by the applicable 
law and regulation above, can be no earlier than the date of 
receipt of the April 3, 1996, claim because it is the only 
claim of record.  Therefore, the Board is unable to identify 
a basis to grant an effective date for the award of service 
connection for tinnitus earlier than the April 3, 1996, 
effective date assigned by the RO.  


ORDER

Increased evaluations are denied for bilateral sensorineural 
hearing loss and tinnitus.  

An effective date earlier than April 3, 1996, for the grant 
of service connection for tinnitus is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

